Citation Nr: 1615621	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army from June 1959 to December 1959 and active service in the Navy from August 1961 to August 1965.  He also had other periods of service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus. 

In April 2014 and April 2015, the Board remanded the appeal for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 







CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated in April 2012.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  
The Veteran was afforded a VA examination in May 2012.  Subsequently, VA obtained addendum medical opinions in June 2015 and February 2016.  As the examination and opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by adequate supporting rationale, the Board finds that the examination and opinions are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In April 2014 and April 2015, the Board remanded the Veteran's claims to obtain outstanding service records and to get another medical opinion regarding the nature and etiology of the bilateral hearing loss disability and tinnitus.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection

The Veteran contends that his current bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  Having carefully considered the claims in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claims and the benefits sought on appeal will be denied.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board has considered all of the lay and medical evidence of record.  However, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran's military occupational specialty was a cook.  He reports military noise exposure from jet aircraft and tanks.  In his October 2012 Notice of Disagreement, the Veteran asserted that his bilateral hearing loss and tinnitus were caused by in-service noise exposure.  Subsequently, in his November 2012 VA Form 9, the Veteran averred that he was exposed to jet aircraft noise while stationed aboard an aircraft carrier while serving in the Navy.  He also stated that he was exposed to noise when he was in the National Guard as he was assigned to an armor division.

The August 1961 Navy enlistment examination evaluated the ears and drums as normal.  The corresponding audiometric examination disclosed no frequencies above 10 decibels.  The July 1965 separation examination evaluated the ears and drums as normal.  Although an audiogram was not provided at separation, whisper testing was 15/15 (normal) for each ear.  No report of hearing loss or tinnitus was made at separation.    

In May 2012, the Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss disability and tinnitus.  The VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The VA examiner stated that a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus could not be provided without resorting to speculation.  He explained that the Veteran's hearing was within the normal limits at enlistment for all test frequencies for both ears.  Although the Veteran was not afforded an audiogram at separation, whisper testing was 15/15 for each ear.  There was no hearing loss noted at separation.  The VA examiner elaborated that the Veteran had significant exposure to hazardous post-service occupational noise "tooling machinery" for eleven years and the effects of the aging process.  Regarding tinnitus, the VA examiner stated that there were no reports of tinnitus in the STRs.  Additionally, the absence of a separation audiogram did not allow the examiner to assess shifts in hearing acuity that may have occurred during service. 

In June 2015, VA obtained an addendum medical opinion to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus and bilateral hearing loss disability were incurred in service.  Prior to active service, the Veteran was in the Army National Guard.  National Guard records reported that the Veteran worked in his father's gun shop and worked with power tools prior to active service.  He worked for 11 years as a tooling machinist after separation from service, with a potential for occupational noise exposure, and for a sheriff's department for 20 years.  The Veteran's STRs were within the normal limits at enlistment in 1961.  The VA examiner addressed the Veteran's contention that he was not provided hearing protection while in the National Guard by highlighting the Veteran's normal hearing when he enlisted in active service after his National Guard service.  The examiner concluded that, after considering the Veteran's occupational noise exposure after separation from the active service and the aging process, the Veteran's bilateral hearing loss disability and tinnitus were less likely than not caused by his active service. 

In February 2016, VA obtained another medical opinion to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The VA examiner stated that he found no evidence to refute the VA medical opinion provided in June 2015.  He highlighted the Veteran's post-service noise exposure and the effects of aging on hearing over the 50 year span since the Veteran's separation from the active service.  The VA examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were less likely than not caused by or the result of his in-service noise exposure. 

The evidence in favor of the Veteran's claims is his lay statements that military noise exposure caused his bilateral hearing loss disability and tinnitus.

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit has "rejected the view . . . that 'competent medcial evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007))).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

Once the threshold of competence is met, the Board must consider how much of a tendancy a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

Initially, the Board notes the Veteran's statements in his VA Form 9 that he was assigned to an armor division, was not given any hearing protection during the years 1958 and 1959, and that this is when his hearing loss and rining in his ears began.  Although the Veteran is competent to report a continuity of symptomatology, as diminished hearing and ringing in the ears are symptoms capable of lay observation, the Board finds that the credibility and probative value of his statements as to the onset and symptomatology of his hearing loss disability and tinnitus are outweighed by other evidence of record.  In that regard, the Board notes that the Veteran's August 1961 report of medical history is negative for any reported history of hearing loss or ringing in the ears, his August 1961 enlistment and July 1965 separation examinations evaluated his ears and drums as normal, and no hearing loss or ringing in the ears was noted at separation.  The Board finds that this evidence outweighs the Veteran's lay statements as to a continuity of symptomatology.   

As to the the Veteran's claim for service connection for hearing loss, the Board finds that he is competent to report experiencing diminished hearing.  However, he is not competent to diagnose a hearing loss disability for VA purposes, as that is a complex matter outside the knowledge of lay persons and requires testing.  Jandreau, 492 F.3d at 1377 ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . . ").  Additionally, the Board finds that the Veteran is not competent to establish that any hearing loss disability was caused by in-service noise exposure, as the etiology of hearing loss is a complex matter outside the knowledge of lay persons.  Id. at 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Although the Veteran's statements regarding his exposure to noise in service and his symptomatology may be relevant to an expert considering potential causes of the Veteran's currtent condition, in this case, his lay opinion alone is not competent evidence of causation.  
      
      In that regard, the Board notes that the June 2015 and February 2016 VA examiners took into account the Veteran's lay statements but nonetheless opined against a connection between the current hearing loss and service.  In addition to the Veteran's lay statements, the examiners relied on clinical findings during service and their medical expertise in reaching their conclusions.   Additionally, the examiner's provided adequate supporting rationale for their opinions.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  After a review of all the evidence, lay and medical, the Board finds that the evidence is against a finding that the Veteran had a chronic hearing loss disability in service, in the year following service, or that his current hearing loss was incurred in or aggravated by service. 

Turning to the Veteran's claim for service connection for tinnitus, the Veteran is competent to report that he has tinnitus.  However, the Veteran is not competent to establish that tinnitus was caused by in-service noise exposure, as the etiology of tinnitus is a complex matter outside the knowledge of lay persons.  Jandreau, 492 F.3d at 1377.  Here, the June 2015 and February 2016 examiners took into account the Veteran's lay statements but nonetheless opined against a connection between the current tinnitus and service.  In addition to the Veteran's lay statements, the examiners relied on clinical findings during service and their medical expertise in reaching their conclusions.  Additionally, the examiner's provided adequate supporting rationale for their opinions.  See Monzingo, 26 Vet.App. at 105.  After a review of all the evidence, lay and medical, the Board finds that the evidence is against a finding that the Veteran had chronic tinnitus in service, in the year following service, or that his current tinnitus was incurred in or aggravated by service.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  In this case, the preponderance of the evidence is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus must therefore be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied

Entitlement to service connection for tinnitus is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


